Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE: FOR FURTHER INFORMATION CONTACT: August 13, 2007 Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Year-to-Date and Second Quarter Results and Payment of a Cash Dividend Lafayette, IN. - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank FSB, today reported 2007 second quarter earnings of $451,000 or $0.28 per share, compared to earnings of $828,000 or $0.53 per share for the second quarter of 2006.For the first six months of 2007 earnings were $1,230,000 or $0.77 per share compared $1,736,000 or $1.12 per share during the same period last year. Second quarter 2007 results were impacted by a $490,000 provision for loan losses compared to $250,000 for the same period in 2006.During the quarter it became clear that a borrower’s newly constructed rental property had developed serious structural problems and would be condemned by the county with the likelihood of a loss to the bank.While there is the potential to recoup some of that loss, we expect the final disposition on this property to take months while the various lawsuits are adjudicated.Because there was no indication that this property was at risk, no reserves had been allocated to it.Consequently an additional reserve was required to cover the potential loss. LSB president and CEO, Randolph F. Williams stated, “While the struggling local real estate economy is a challenge, it is unforeseen losses that hurt the most.We spend an inordinate amount of time analyzing our borrowers, real estate values and overall economic conditions in order to predict losses.”Williams continued, “While a sluggish economy is not limited to this area as can be seen from our peer data, we continue to work hard to manage the things that are within our control.Our year-to-date return on equity of 7.02% compares favorably to the Keefe, Bruyette & Woods defined peer group that we measure ourselves against. Our expenses are under control and our net interest margin remains at 3.48%, unchanged from year end 2006.” The Company also announced that it will pay a quarterly cash dividend of $0.25 per share to shareholders of record as of the close of business on August 3, 2007 with a payment date of September 7, 2007.Williams said, “This dividend represents a 25% increase over last quarter’s dividend of $0.20 per share.Until the local economic conditions improve and we are in a position to grow our balance sheet, we are pleased to be able to return this equity to our shareholders which we view as a good way to manage our capital.” The closing price of LSB stock on August 10, 2006 was $24.20 per share as reported by the NASDAQ National Market. ### LSB FINANCIAL CORP.SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: Six months endedJune 30, 2007 Year endedDecember 31, 2006 Cash and due from banks $ 1,222 $ 1,391 Short-term investments 8,368 8,336 Securities available-for-sale 14,429 16,316 Loans held for sale 1,304 992 Net portfolio loans 298,755 316,699 Allowance for loan losses (3,008 ) (2,770 ) Premises and equipment, net 6,926 6,600 Federal Home Loan Bank stock, at cost 3,997 3,997 Bank owned life insurance 5,495 5,381 Other assets 9,512 8,688 Total assets 350,008 368,400 Deposits 247,035 255,304 Advances from Federal Home Loan Bank 66,618 76,618 Other liabilities 1,898 1,638 Shareholders’ equity 34,457 34,840 Book value per share $ 21.96 $ 21.73 Equity / assets 9.84 % 9.46 % Total shares outstanding 1,568,999 1,603,209 Asset quality data: Non-accruing loans $ 10,099 $ 7,364 Loans past due 90 days still on accrual 2,088 147 Other real estate / assets owned 4,612 4,169 Total non-performing assets 16,799 11,680 Non-performing loans / total loans 4.10 % 2.39 % Non-performing assets / total assets 4.80 % 3.17 % Allowance for loan losses / non-performing loans 24.68 % 36.88 % Allowance for loan losses / non-performing assets 17.91 % 23.72 % Allowance for loan losses / total loans 1.01 % 0.88 % Loans charged off (six months-to-date and year-to-date, respectively) $ 524 $ 1,149 Recoveries on loans previously charged off 25 49 Three months ended June 30, Six months ended June 30, Selected operating data: 2007 2006 2007 2006 Total interest income $ 5,728 $ 5,724 $ 11,598 $ 11,510 Total interest expense 2,854 2,704 5,757 5,368 Net interest income 2,874 3,020 5,841 6,142 Provision for loan losses 490 250 740 400 Net interest income after provision 2,384 2,770 5,101 5,742 Non-interest income: Deposit account service charges 478 449 884 873 Gain on sale of mortgage loans 95 58 137 109 Gain(loss) on sale of securities and other assets (33 ) 0 (33 ) 0 Other non-interest income 245 195 497 382 Total non-interest income 785 702 1,485 1,364 Non-interest expense: Salaries and benefits 1,243 1,143 2,434 2,430 Occupancy and equipment, net 356 291 669 580 Computer service 115 104 237 202 Advertising 111 72 152 129 Other 644 514 1,166 999 Total non-interest expense 2,469 2,124 4,658 4,340 Income before income taxes 700 1,348 1,928 2,766 Income tax expense 249 520 698 1,030 Net income 451 828 1,230 1,736 Weighted average number of diluted shares 1,616,667 1,633,341 1,604,646 1,622,130 Diluted earnings per share $ 0.28 $ 0.50 $ 0.77 $ 1.07 Return on average equity 5.16 % 9.89 % 7.02 % 10.39 % Return on average assets 0.51 % 0.90 % 0.69 % 0.94 % Average earning assets $ 329,669 $ 347,086 $ 335,496 $ 350,910 Net interest margin 3.49 % 3.48 % 3.48 % 3.50 % Efficiency ratio 77.91 % 61.18 % 70.73 % 61.08 %
